WR-83,462-01
                                                                      COURT OF CRIMINAL APPEALS
                                                                                      AUSTIN, TEXAS
                                                                     Transmitted 9/22/2015 4:56:33 PM
                                                                       Accepted 9/23/2015 8:05:19 AM
                                                                                       ABEL ACOSTA
                 COURT OF CRIMINAL APPEALS NO.           WR-83,462-01
                                                                                               CLERK
                   TRIAL COURT CAUSE NO. W08-51421-Y(A)
                                                                         RECEIVED
                                                                  COURT OF CRIMINAL APPEALS
                                                                         9/23/2015
EX PARTE                                   §                 IN THE COURT   OF CLERK
                                                                    ABEL ACOSTA,
                                           §                 CRIMINAL APPEALS
WARREN LABON DAVIS                         §                 OF TEXAS AT AUSTIN

            MOTION TO EXTEND THE TIME FOR FILING
THE TRIAL COURT’S FINDINGS OF FACT AND CONCLUSIONS OF LAW

TO THE HONORABLE JUDGES OF SAID COURT:

       The Criminal District Court No. 7 of Dallas County, Texas, through the Honorable

Elizabeth Frizell, moves for an extension of time for filing its Findings of Fact and

Conclusions of Law in the above-styled case to November 30, 2015. In support of this

motion, the Court would show the following:

                                           I.

       On September 11, 2008, Applicant entered a plea of guilty to the offense of murder

and was sentenced to fifteen years in the penitentiary. The case was affirmed on direct

appeal. On November 20, 2012, Applicant filed the instant writ application. An order

designating issues was signed on December 20, 2012, appointing April Smith to resolve

issues and prepare findings.

                                           II.

       On August 26, 2015, this Court entered an order requiring findings to be made and

forwarded within 30 days, or by September 25, 2015.
                                              III.

       On August 26, 2015, April Smith contacted the trial attorney, Scottie Allen to request

an affidavit regarding the issues Applicant raises in this writ. The Dallas County Staff

Attorneys have also attempted to obtain an affidavit from trial counsel, to no avail. Scottie

Allen has not returned any phone calls from the writ master or the staff attorneys.

Additionally, the court coordinator has attempted to contact trial counsel to request an

affidavit. Again, trial counsel has failed to respond.

       The Court has issued a bench warrant for Applicant to be returned to Dallas County

to appear for a hearing. The Court has appointed counsel to represent Applicant at the

hearing. The Court will need time to schedule a hearing and have Scottie Allen subpoenaed

for the hearing once Applicant is returned to Dallas County.

       WHEREFORE, PREMISES CONSIDERED, the Court respectfully requests that

the time for filing its Findings of Fact and Conclusions of Law, along with the

supplemental transcript be extended to November 30, 2015.

                                               Respectfully submitted,


                                               /s/ Judge Elizabeth Frizell
                                               Presiding Judge
                                               Criminal District Court No. 7
                                               Dallas County, Texas